Citation Nr: 0201540	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  99-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB) and/or conversion of tuberculosis skin 
test.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In this regard, the Board notes that 
the letter accompanying the March 1999 statement of the case 
did not advise the veteran of the 60-day deadline within 
which to complete his appeal of the January 1998 RO denial, 
to which he had timely filed a notice of disagreement.  
Hence, the Board finds that the veteran justifiably relied on 
the notice provided in March 1999 as to the time limit to 
complete his appeal.

The veteran's claims were remanded by the Board for further 
development in January 2001.  The development has been 
completed and the veteran's claims are now ready for 
consideration by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's current right knee disability has not been 
shown to be related to his active military service.

3.  Neither pulmonary tuberculosis, nor chronic disability 
due to conversion of a tuberculosis skin test, was 
demonstrated during service or within three years of 
discharge from service, and neither has been clinically 
demonstrated to be related to active service.



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Neither pulmonary tuberculosis, nor disability due to 
conversion of a tuberculosis skin test, was incurred in or 
aggravated by active service, and neither may be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his/her claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C. 5107.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims.  The Board concludes the discussions in the rating 
decisions, the statement of the case (SOC), the January 2001 
Board decision, the supplemental statement of the case 
(SSOC), and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable laws and 
regulations in the SOC and SSOC.  The VA has no outstanding 
duty to inform.

The Board is unaware of any additional relevant evidence that 
is available and the veteran has not indicated that there is 
any additional relevant evidence extant.  The Board concludes 
that all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  In the circumstances of 
this case, a remand to have the RO apply the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


I.  Right Knee

The veteran asserts that he injured his right knee during 
basic training in March 1954.  He reported that he had been 
dragged on the ground during an exercise at which time a 
broken coke bottle entered the right knee area.  He claimed 
that the glass could not be removed at the local station and 
that he had to be taken to the hospital for removal.  The 
veteran maintains that he was placed on light duty for three 
weeks and that he has had problems with his right knee ever 
since.

The Board notes that the only service medical record that has 
been obtained is the veteran's December 1955 discharge 
examination report.  All attempts to obtain additional 
records have failed and the veteran's service medical records 
are thought to have been destroyed in a fire.  The veteran's 
discharge examination report does not indicate any right knee 
disability.

On VA examination in May 1997 the veteran reported pain in 
both knees after walking about one mile.  Objective 
examination of the veteran's knees was normal.  No surgical 
scar, or scar due to injury from glass, was seen.  The 
veteran had no swelling, deformity, impairment, or decreased 
range of motion of the right knee.  The diagnosis was 
arthralgia of the knees.  The VA examiner was of the opinion 
that any injury to the right knee in 1954 had no bearing on 
the veteran's present complaints of right knee pain.

Medical records from F.G., M.D., dated from April 1996 to 
February 1998 indicate that the veteran had arthritis of the 
right knee.  Dr. F.G. noted that the veteran reported an 
incident in service at which time he sustained a deep 
laceration of the anterior aspect of the right knee.  The 
reported history was that a long sliver from a broken glass 
bottle went up into the veteran's knee along the knee cap and 
medial side.  Dr. F.G. stated that the veteran had a couple 
of scars in that area of the right knee.  He noted that it 
was possible that such an injury started some initial changes 
in the medical aspect of the right knee resulting in the 
medial compartment arthritis or gonarthrosis that was 
currently present.

VA outpatient treatment records dated from July 1989 to March 
2001 show occasional right knee complaints beginning in July 
1995.  None of the VA outpatient treatment records comment on 
the etiology of the veteran's current right knee disability.

While the private physician, Dr. F.G., indicated that it was 
possible that the veteran had a right knee disability related 
to his service, this opinion was based on a history as 
subjectively reported by the veteran.  Moreover, he did not 
indicate that any right knee disability was as likely as not 
related to service.  No right knee disability was noted on 
discharge from service and there is no medical record of any 
right knee disability until 1995, almost 40 years after 
discharge from service.  Furthermore, a VA examiner, after an 
examination of the veteran, expressed the opinion that any 
current right knee disability was unrelated to the veteran's 
service.  The veteran developed his current right knee 
disability, arthritis, many years after service. Hence, the 
preponderance of the evidence is against the claim.  Service 
connection for a right knee disability is not warranted.

Pulmonary Tuberculosis

The Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If not shown in service, service connection may be granted 
for tuberculosis if shown disabling to a compensable degree 
within three years following service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims that he developed PTB within six months of 
his discharge from service.  He maintains that he is 
therefore entitled to service connection for PTB.  He asserts 
that he was treated by the St. Landry Clinic for six months 
for PTB.  The veteran has stated that he attempted to obtain 
the records from his PTB treatment from 1955 and he had 
determined that those records had been destroyed.

The veteran's December 1955 discharge examination report 
makes no reference to PTB or to any other pulmonary 
disability.  Chest X-ray was noted to be negative.

The RO contacted the St. Landry Parish Health Clinic (Clinic) 
in April 1998 and requested all of the veteran's medical 
records.  The Clinic submitted two pages and stated that they 
had no further records concerning the veteran.  These two 
pages indicate that the veteran had been on INH therapy from 
February 1974 to February 1975.

On VA pulmonary examination in May 1997 the veteran reported 
that he had stopped smoking about 12 years previously.  He 
stated that he had been treated for PTB in 1955 for a period 
of six months.  He claimed that he had been on only one 
medication.  The veteran was unable to recollect any details, 
but he did report that he had a cough and that he had lost 
weight.  He was unable to remember whether he had had a skin 
test, or what was the reaction.  From the reported history, 
the VA examiner was unable to determine whether the veteran 
had PTB, or whether he had a conversion of a PTB skin test.  
The veteran claimed that he currently had an occasional cough 
with mucoid sputum.  He reported shortness of breath on 
severe exertion.  He denied weight loss or hemoptysis.  
Objective examination revealed a normal respiratory system.  
The diagnoses were history consistent with conversion of PTB 
skin test and probably pulmonary tuberculosis, treated in the 
early stages successfully.  The VA examiner noted that the 
veteran had no complications and no sequelae from the 
diagnoses.

VA outpatient treatment records dated from March 1989 to 
March 2001 indicate that the veteran received various 
pulmonary diagnoses including, emphysema, chronic obstructive 
pulmonary disease, and bronchitis.

Private medical records from Dr. F.G., dated from April 1996 
to February 1998 make no reference to a respiratory 
disability.

In April 2001 the RO again wrote to the St. Landry Parish 
Health Clinic requesting medical records related to the 
veteran's claimed treatment for PTB in 1955.  A letter was 
received from the Clinic in June 2001.  The responding nurse 
noted that there were no medical records showing treatment on 
or about May 1956.  She noted that while older medical 
records had been destroyed, there was an index card which 
indicated that the veteran had had a positive PPD test in 
February 1974.  The index card revealed that the veteran had 
been given INH daily until completion of therapy in February 
1975.  The nurse noted that the information revealed that the 
veteran had been treated as a prophylaxis and not because he 
had M. Tuberculosis active disease.

In this case the evidence does not support the veteran's 
claim that he developed active PTB within three years of 
discharge from service.  The medical evidence only reveals 
that he had a positive PPD test in February 1974, more than 
19 years after discharge from service.  Accordingly, the 
veteran is not entitled to service connection for PTB on a 
presumptive basis.

Furthermore, service connection may only be granted when 
there is a current disability.  The Board notes that a 
positive tuberculosis skin test in 1974 does not verify that 
the veteran has a current disability.  The medical records 
clearly show that the veteran does not currently have PTB.  
While the veteran has been shown to have chronic obstructive 
pulmonary disease, bronchitis, and possible emphysema, none 
of the medical records have related these respiratory 
disabilities to PTB or to the veteran's service in general.  
Since the veteran has failed to establish proof of a current 
disability related to PTB or to a positive tuberculosis skin 
test, linked to service on the basis of competent medical 
authority, the Board finds that his appeal must be denied.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for pulmonary tuberculosis 
(PTB) and conversion of tuberculosis skin test is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

